DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment dated 10/24/2018 has been entered.  Claims 1-15 are cancelled claims.  Claims 16-30 were newly added and are pending.

Claim Objections
Claim 16 is objected to because of the following informalities:  
A period should be placed at the end of claim 16 for proper claim format.  See MPEP 608.01(m):  “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoi (US 2014/0142301 A1).
Itoi discloses compounds of Formula (1) for organic electroluminescence devices (see title and abstract):

    PNG
    media_image1.png
    264
    321
    media_image1.png
    Greyscale
.
In the formula (1), X1 to X4 groups are N or carbon bonded to a R1 where R1 may include hydrogen, aryl, or heteroaryl group per instant R1 (see par. 8).  R2 to R10 may include hydrogen, aryl or heteroaryl per instant groups Ar1, R, ArS or RP (see par. 8).
	Exemplified Formula (1) compounds include at least the following:

    PNG
    media_image2.png
    194
    278
    media_image2.png
    Greyscale
(compound 6, page 4)

    PNG
    media_image3.png
    233
    280
    media_image3.png
    Greyscale
(compound 7, page 4)

    PNG
    media_image4.png
    218
    299
    media_image4.png
    Greyscale
(compound 8, page 4)

    PNG
    media_image5.png
    245
    267
    media_image5.png
    Greyscale
(compound 9, page 4)

    PNG
    media_image6.png
    223
    280
    media_image6.png
    Greyscale
 (compound 10, pg. 5)

    PNG
    media_image7.png
    239
    261
    media_image7.png
    Greyscale
(compound 31, page 8).
Compounds as exemplified by Itoi anticipate compounds within instant claims 16-24 and 26.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-24 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Itoi (US 2014/0142301 A1).
Itoi discloses compounds of Formula (1) for organic electroluminescence devices (see title and abstract):

    PNG
    media_image1.png
    264
    321
    media_image1.png
    Greyscale
.
In the Formula (1), X1 to X4 groups are nitrogen or carbon bonded to a R1 where R1 may include hydrogen, aryl or heteroaryl group per instant R1 (see par. 8).  R2 to R10 may include hydrogen, aryl or heteroaryl per instant groups Ar1, R, ArS, or RP (see par. 8).  
	Regarding claims 17-19, any two of X1 to X4 may selected as nitrogen (see par. 8).
	Regarding claim 20, R2 may be selected at least as benzene, dibenzofuran, fluorene, or dibenzothiophene (see par. 8-10).
	Regarding claim 21, the carbazole bonded to the azacarbazole-based group of Formula (1) reads upon the linking group ArS.
1 to X4 may include carbon atom bonded to R1 where R1 may be an aryl or heteroaryl (see par. 8).  More specifically, an Itoi R1 may include at least phenyl (benzene) (see par. 12).
	Regarding claims 24 and 26, an Itoi R3 to R10 group may include at least aromatic or heteroaromatic groups (see par. 8), which specifically includes at least dibenzofuran (see par. 10).
	While Itoi does not exemplify all possible derivatives of Formula (1) that would result in compounds the same as claimed by applicant, Itoi defines variables and groups for forming Formula (1) compounds the same as claimed by applicant.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed compounds of Itoi Formula (1) as defined, because one would expect to achieve functional compounds for an operational device within the disclosure of Itoi with a predictable result and a reasonable expectation of success.
	Regarding claim 27, Itoi discloses an example synthesis method for forming compound 3 that comprises only one X1 to X4 selected as nitrogen in a Formula (1), but is silent with regard to an example synthesis method for forming disclosed formula (1) compounds having two of X1 to X4 selected as nitrogen as shown in a compound such as compound 8 (see page 4 and par. 20, 35-51).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the desired azacarbazole core starting material of a Formula (1) having nitrogen representing two of X1 to X4 to arrive at a final compound such as compound 8 and to use the same synthesis coupling method as disclosed in par. 35, because one would expect the disclosed synthesis method to be similarly useful to form the compounds of Formula (1) as disclosed within the reference.  One would expect to obtain Formula (1) 
	Regarding claim 28, when Formula (1) final compounds are synthesized the compounds are within a solvent and are precipitated from solvent (see par. 50).
	Regarding claims 29-30, the Formula (1) material is used in an organic electroluminescent device as host material (i.e., “matrix material”) (see par. 57-59).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over by Itoi (US 2014/0142301 A1) in view of Sugita et al. (US 2012/0085997 A1).
Itoi is relied upon as set forth above.
Itoi teaches R1 to R10 may include heteroaryl having 6 to 30 carbon atoms (see par. 8), but does not specifically list the heteroaryls of claim 25 as example heteroaryls having 6 to 30 carbon atoms.  In the analogous art of organic electroluminescent material, Sugita et al. teaches examples of aromatic heterocyclic groups include at least quinoxaline (see par. 50):

    PNG
    media_image8.png
    68
    97
    media_image8.png
    Greyscale
(quinoxaline group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a known heterocyclic group as taught by Sugita et al. such as quinoxaline as the heteroaryl group of 6 to 30 carbon atoms in an Itoi Formula (1) compound, because Itoi teaches heteroaryls having 6 to 30 carbon atoms are suitable as substituent groups in forming the Formula (1) compounds as defined.  One would expect to achieve a functional Formula (1) compound including a quinoxaline heteroaryl substituent group with a predictable result and a reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Non-patent literature reference Jang et al., RSC Advances, (2014), 4, pages 57679-57682 describes compounds with pyrazino[2,3-b]indole moieties for phosphorescent light emitting devices (see title and Scheme 1 on page 57680).  The reference is considered relevant to the art of the endeavor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWN L GARRETT/Primary Examiner, Art Unit 1786